Case 2:17-cv-00140-WCB-RSP Document 188 Filed 10/05/18 Page 1 of 18 PageID #: 8829



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

   CYWEE GROUP LTD.,                    §
                                        §
                 Plaintiff              §
                                        §
         v.                             §    NO. 2:17-CV-00140-RWS-RSP
                                        §
   SAMSUNG ELECTRONICS CO. LTD.         §
   AND SAMSUNG ELECTRONICS              §
   AMERICA, INC.,                       §
                                        §
                 Defendants.


         DEFENDANTS SAMSUNG ELECTRONICS CO., LTD. AND SAMSUNG
       ELECTRONICS AMERICA, INC.’S MOTION FOR SUMMARY JUDGMENT
                    OF INVALIDITY UNDER 35 U.S.C. § 101
Case 2:17-cv-00140-WCB-RSP Document 188 Filed 10/05/18 Page 2 of 18 PageID #: 8830


                                                 TABLE OF CONTENTS

                                                                                                                                 Page
   I.     INTRODUCTION ............................................................................................................. 1
   II.    STATEMENT OF THE ISSUES TO BE DECIDED BY THE COURT .......................... 1
   III.   STATEMENT OF UNDISPUTED MATERIAL FACTS ................................................ 1
          A.        U.S. Patent No. 8,441,438...................................................................................... 1
          B.        U.S. Patent No. 8,552,978...................................................................................... 5
   IV.    LEGAL STANDARD........................................................................................................ 7
   V.     ARGUMENT ..................................................................................................................... 8
          A.        Alice Step 1: The Asserted Claims Are Directed to an Abstract Concept............. 8
                    1.         The Asserted Claims Are Directed to an Unpatentable
                               Mathematical Algorithm for Combining Sensor Data ............................... 8
          B.        Alice Step 2: The Asserted Claims Do Not Recite An Inventive Concept.......... 10
          C.        The Dependent Claims Do Not Add Anything of Substance That Would
                    Affect the Patentability of the Claims .................................................................. 12
   VI.    CONCLUSION ................................................................................................................ 13




                                                                   -i-
Case 2:17-cv-00140-WCB-RSP Document 188 Filed 10/05/18 Page 3 of 18 PageID #: 8831


                                                   TABLE OF AUTHORITIES

                                                                                                                                      Page(s)

   Cases

   Alice Corp. Pty. Ltd. v. CLS Bank Int’l,
       134 S. Ct. 2347 (2014) ..................................................................................................... passim

   Diamond v. Diehr,
      450 U.S. 175 (1981) .................................................................................................................12

   Digitech Image Techs., LLC v. Elecs. for Imaging, Inc.,
      758 F.3d 1344 (Fed. Cir. 2014)..............................................................................................8, 9

   Gottschalk v. Benson,
      409 U.S. 63 (1972) .....................................................................................................................8

   Internet Patents Corp. v. Active Network, Inc.,
       790 F.3d 1343 (Fed. Cir. 2015)................................................................................................10

   Mayo Collab. Servs. v. Prometheus Labs., Inc.,
     132 S. Ct. 1289 (2012) .........................................................................................................8, 11

   Parker v. Flook,
      437 U.S. 584 (1978) ...............................................................................................................8, 9

   Thales Visionix Inc. v. United States,
      850 F.3d 1343 (Fed. Cir. 2017)................................................................................................10

   In re TLI Commc’ns LLC Patent Litig.,
       823 F.3d 607 (Fed. Cir. 2016)..................................................................................................12

   Statutes

   35 U.S.C. § 101 ...................................................................................................................... passim

   Other Authorities

   Fed. R. Civ. P. 56(c) ........................................................................................................................7




                                                                        -ii-
Case 2:17-cv-00140-WCB-RSP Document 188 Filed 10/05/18 Page 4 of 18 PageID #: 8832



   I.     INTRODUCTION

          This motion presents a simple question for the Court: Does claiming basic, well-known

   sensors and other off-the-shelf components convert a mathematical algorithm into patentable

   subject matter? Plaintiff CyWee Group Ltd.’s (“CyWee”) experts admit that the claims of the

   patents-in-suit set forth an open-ended framework of mathematical equations. It is well

   established that such claims do not recite patentable subject matter under 35 U.S.C. § 101.

          CyWee argues that the patent claims set forth a particular configuration of sensors in a

   hand-held device and are thus patent eligible. The claims, however, merely recite well-known

   sensors performing their usual functions without any restriction about how they are physically

   configured. The prosecution histories confirm that the alleged point of novelty was the claimed

   algorithms, not the sensors or their configuration. Because there is no plausible reading of the

   claims that renders them patentable subject matter, Samsung respectfully requests that the Court

   grants its motion and find the asserted claims invalid under 35 U.S.C. § 101.

   II.    STATEMENT OF THE ISSUES TO BE DECIDED BY THE COURT

          Algorithms are not patentable subject matter under 35 U.S.C. § 101. CyWee’s patent

   claims merely recite algorithms that operate on data obtained from conventional sensors and

   were allowed because of the details of those algorithms, not the sensors or their configuration.

   Given this, are CyWee’s patent claims invalid?

   III.   STATEMENT OF UNDISPUTED MATERIAL FACTS

          A.      U.S. Patent No. 8,441,438

          CyWee has asserted Claims 1, 3–5, 14–17 and 19 of




                                                    -1-
Case 2:17-cv-00140-WCB-RSP Document 188 Filed 10/05/18 Page 5 of 18 PageID #: 8833



   U.S. Patent No. 8,441,438 (“the ’438 Patent””) (Ex. 1)1 a gainst Samsung. These cclaims are m
                                                                                               minor

   variants of the same basic concep
                                   pt of calculaating the attitude or orienntation of a ““3D pointingg

   device” using well-known matheematical form
                                             mulas. In a pparallel lawsuit, in its oppposition to

   Google’s motion to dismiss undeer Section 10
                                              01, CyWee m
                                                        mapped a floow chart from
                                                                                m the ’438 P
                                                                                           Patent

   to a paraphrased version of the allgorithm reccited in Clai m 14:




   Ex. 2 at 5.

           CyWee further mapped th
                                 he above to the
                                             t algorithm literally recited in Claaim 14:

                  A method for obtaaining a resu  ulting deviatiion includinng resultant
                  angles in a spatiall pointer refeerence frame of a three-dimensional
                  (3D) pointing dev vice utilizing
                                                 g a six-axis m
                                                              motion sensoor module
                  therein and subjecct to movements and rot ations in dynamic
   1
    Unless otherwise stated, all exh
                                   hibits referen
                                                nced herein are attached to the Declaaration of
   Elizabeth L. Brann, filed concurrrently herew
                                               with.



                                                     -2-
Case 2:17-cv-00140-WCB-RSP Document 188 Filed 10/05/18 Page 6 of 18 PageID #: 8834



                  environments in said spatial pointer reference frame, comprising
                  the steps of:
                  obtaining a previous state of the six-axis motion sensor module;
                  wherein the previous state includes an initial-value set associated
                  with previous angular velocities gained from the motion sensor
                  signals of the six-axis motion sensor module at a previous time
                  T−1;
                  obtaining a current state of the six-axis motion sensor module by
                  obtaining measured angular velocities ωx, ωy, ωz gained from the
                  motion sensor signals of the six-axis motion sensor module at a
                  current time T;
                  obtaining a measured state of the six-axis motion sensor module by
                  obtaining measured axial accelerations Ax, Ay, Az gained from the
                  motion sensor signals of the six-axis motion sensor module at the
                  current time T and calculating predicted axial accelerations Ax′,
                  Ay′, Az′ based on the measured angular velocities ωx, ωy,ωz of
                  the current state of the six-axis motion sensor module without
                  using any derivatives of the measured angular velocities ωx, ωy,
                  ωz; said current state of the six-axis motion sensor module is a
                  second quaternion with respect to said current time T; comparing
                  the second quaternion in relation to the measured angular
                  velocities ωx, ωy, ωz of the current state at current time T with the
                  measured axial accelerations Ax, Ay, Az and the predicted axial
                  accelerations Ax′, Ay′, Az′ also at current time T;
                  obtaining an updated state of the six-axis motion sensor module by
                  comparing the current state with the measured state of the six-axis
                  motion sensor module; and
                  calculating and converting the updated state of the six axis motion
                  sensor module to said resulting deviation comprising said resultant
                  angles in said spatial pointer reference frame of the 3D pointing
                  device.

   Id. at 5–6.

           The sole portion of the claim that is not color coded (aside from the preamble) merely

   recites comparing velocities in quaternion format to measured and predicted axial accelerations,

   which is a mathematical operation that CyWee’s expert claims is reflected in Equation 11 of the

   specification. Ex. 3 at 61:20–22. Therefore, all of Claim 14 is directed to a mathematical

   algorithm.



                                                   -3-
Case 2:17-cv-00140-WCB-RSP Document 188 Filed 10/05/18 Page 7 of 18 PageID #: 8835
Case 2:17-cv-00140-WCB-RSP Document 188 Filed 10/05/18 Page 8 of 18 PageID #: 8836



   requiring a housing, printed circuit board (“PCB”), a six-axis motion sensor module, and a

   processing and transmitting module. For the reasons stated above, these structural limitations are

   merely generic hardware and were never described by CyWee or the inventors as being novel

   aspect of the claimed invention. Claims 3 and 5 are directed to trivial design elements of the PCB

   and the data transmitting unit. Claims 4 and 15–17 relate to further specifics of the algorithm.

   And Claim 19 is essentially the same as Claim 14.

          B.      U.S. Patent No. 8,552,978

          The ’978 Patent claims priority to the ’438 Patent and similarly claims a mathematical

   algorithm for calculating the attitude or orientation of a 3D pointing device, although at a much

   higher level. Ex. 11 at Abstract. CyWee has asserted Claims 10 and 12 of the ’978 Patent. Claim

   10 recites:

                  10. A method for compensating rotations of a 3D pointing device,
                  comprising:

                  generating an orientation output associated with an orientation of
                  the 3D pointing device associated with three coordinate axes of a
                  global reference frame associated with Earth;

                  generatinq [sic] a first signal set comprising axial accelerations
                  associated with movements and rotations of the 3D pointing device
                  in the spatial reference frame;

                  generating a second signal set associated with Earth's magnetism;
                  generating the orientation output based on the first signal set, the
                  second signal set and the rotation output or based on the first signal
                  set and the second signal set;

                  generating a rotation output associated with a rotation of the 3D
                  pointing device associated with three coordinate axes of a spatial
                  reference frame associated with the 3D pointing device; and

                  using the orientation output and the rotation output to generate a
                  transformed output associated with a fixed reference frame
                  associated with a display device, wherein the orientation output
                  and the rotation output is generated by a nine-axis motion sensor
                  module; obtaining one or more resultant deviation including a


                                                   -5-
Case 2:17-cv-00140-WCB-RSP Document 188 Filed 10/05/18 Page 9 of 18 PageID #: 8837
Case 2:17-cv-00140-WCB-RSP Document 188 Filed 10/05/18 Page 10 of 18 PageID #: 8838



          Claim 12 of the ’978 Patent depends from Claim 10. Claim 12 merely recites a minor

   variation in which the orientation of the 3D pointing device can be expressed in one of four

   commonly known ways, and thus relates closely to the unpatentable mathematical algorithm

   recited in Claim 10.

   IV.    LEGAL STANDARD

          Summary judgment is appropriate when “there is no genuine issue as to any material

   fact” and the moving party “is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). 35

   U.S.C. § 101 defines patentable subject matter. Judicial precedent has “long held that this

   provision contains an important implicit exception” in that “[l]aws of nature, natural phenomena,

   and abstract ideas are not patentable.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347,

   2354 (2014) (citation omitted).

          There is a two-step process to determine whether a patent claims ineligible subject matter

   under 35 U.S.C. § 101. First, the court must “determine whether the claims at issue are directed

   to one of [the] patent-ineligible concepts”—laws of nature, natural phenomena, or abstract ideas.

   Id. at 2355. The court must “consider the elements of each claim both individually and as an

   ordered combination to determine whether the additional elements transform that nature of the

   claim into a patent-eligible application.” Id. at 2356–57 (citations and internal quotation marks

   omitted). “The abstract ideas category embodies the longstanding rule that an idea of itself is not

   patentable.” Id. at 2355 (internal quotations and alteration marks omitted).

          Second, if the court determines that the patent is drawn to an abstract idea or otherwise

   ineligible subject matter, it must then “examine the elements of the claim to determine whether it

   contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-

   eligible application.” Id. at 2357. “Stating an abstract idea ‘while adding the words “apply it”’ is




                                                    -7-
Case 2:17-cv-00140-WCB-RSP Document 188 Filed 10/05/18 Page 11 of 18 PageID #: 8839



   not enough for patent eligibility.” Id. at 2358 (quoting Mayo Collab. Servs. v. Prometheus Labs.,

   Inc., 566 U.S. 66, 72, 132 S. Ct. 1289, 1294 (2012)).

   V.      ARGUMENT

           A.      Alice Step 1: The Asserted Claims Are Directed to an Abstract Concept

                   1.      The Asserted Claims Are Directed to an Unpatentable Mathematical
                           Algorithm for Combining Sensor Data

           The asserted claims are plainly directed to an unpatentable mathematical algorithm and

   therefore fail step 1 of the Alice test. Under any plausible reading, the ’438 and ’978 Patents

   claim a mathematical algorithm for computing the direction a 3D pointing device is pointing by

   combining two (’438 Patent) or three (’978 Patent) sets of sensor data. It is well-established,

   however, that abstract principles like mathematical algorithms are not patentable under Section

   101. See Mayo, 566 U.S. 66, 89 (holding that there is “a bright-line prohibition against

   patenting . . . mathematical formulas . . . .”); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“[A]

   scientific truth, or the mathematical expression of it, is not a patentable invention . . . .”);

   Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014)

   (“If a claim is directed essentially to a method of calculating, using a mathematical formula, even

   if the solution is for a specific purpose, the claimed method is nonstatutory.”) (citing Parker v.

   Flook, 437 U.S. 584, 595 (1978)).

           Here, the basic character of the alleged inventions claimed in the ’438 and ’978 Patents is

   an algorithm for using acceleration, rotational, and/or magnetic data obtained from sensors as

   inputs into a series of mathematical formulas that calculate attitude or orientation. CyWee has

   admitted that “the patented inventions teach how to determine a device’s current orientation

   based on the motion data detected by its motion sensors, such as an accelerometer, gyroscope,

   and magnetometer.” Ex. 7 ¶ 8. In fact, CyWee’s expert has characterized the inventions as an



                                                      -8-
Case 2:17-cv-00140-WCB-RSP Document 188 Filed 10/05/18 Page 12 of 18 PageID #: 8840



   open-ended mathematical framework. Ex. 3 at 138:11–14.

           Further, the PTO noted that the ’438 Patent claims were allowable because of the claimed

   algorithms. Ex. 10. Claim 10 of the ’978 Patent was allowed because it claimed obtaining a

   deviation using measured and predicted magnetisms. Ex. 13 at 5–6. Indeed, each asserted

   independent claim recites little more than steps for: (i) “detecting,” “generating” and “obtaining”

   data and then (ii) “using,” “comparing,” or “calculating” a result using this data.

           The Supreme Court’s holding in Parker v. Flook, 437 U.S. 584 (1978), is instructive.

   There, the relevant claim required: (i) measuring a present value; (ii) calculating an updated

   alarm-limit; and (iii) adjusting the actual alarm limit to the updated value. Id. at 585–86. The

   only difference between the alleged invention and conventional methods of charging alarm limits

   was the “mathematical algorithm or formula.” Id. at 586. The claims were broad but did not

   cover every conceivable application of the algorithm or formula. See id. However, the Court

   found that the claims were directed to a mathematical formula and thus unpatentable. Id. at 593.

           Similarly, in Digitech Image Technologies, LLC v. Electronics for Imaging, Inc., the

   Federal Circuit found that patent claims directed to combining a first data set of color

   information with a second data set of spatial information was unpatentable under Section 101.

   758 F.3d at 1350–51. In so doing, the Court specifically held that “a process that employs

   mathematical algorithms to manipulate existing information to generate additional information is

   not patent eligible.” Id. at 1351.

           The asserted claims of the ’438 and ’978 Patents are analogous to those at issue in Flook

   and Digitech. These claims comprise two steps: (i) measuring data—axial acceleration, angular

   velocity, and/or magnetism; and (ii) applying a mathematical algorithm that combines the data

   sets to calculate the updated orientation of the device. These are exactly the type of claims that




                                                   -9-
Case 2:17-cv-00140-WCB-RSP Document 188 Filed 10/05/18 Page 13 of 18 PageID #: 8841



   courts have found to recite unpatentable subject matter.

          In opposition to motions from LG and Google in parallel lawsuits, CyWee relied heavily

   on Thales Visionix Inc. v. United States, 850 F.3d 1343 (Fed. Cir. 2017), but that case is

   unavailing. CyWee is correct that the Thales case also related to inertial sensors like those at

   issue here. The case states that “[i]nertial sensors, such as accelerometers and gyroscopes,

   measure the specific forces associated with changes in a sensor’s position and orientation relative

   to a known starting position. . . . [I]nertial systems generally include at least one other type of

   sensor, such as an optical or magnetic sensor, to intermittently correct these errors that

   compound over time.” Thales, 850 F.3d at 1344–45. However, the relevant claims in Thales

   recited two sensors in a specific physical configuration—one mounted on a tracked object and

   the other mounted on a moving reference frame. Id. at 1345–46. The placement of the sensors

   was non-conventional and reduced errors “in measuring the relative position and orientation of a

   moving object on a moving reference frame.” Id. at 1348–49. Here, however, none of the

   asserted claims requires anything specific or non-conventional with respect to the sensors or their

   configuration. Instead, the sensors are merely to collect data to be used in the allegedly novel

   recited algorithm.

          The patentee’s statements in the prosecution history further demonstrate what CyWee

   considered to be the innovation over the prior art and the essential aspect of its patent claims. See

   Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348 (Fed. Cir. 2015). To obtain

   allowance, CyWee pointed to the algorithms recited in the claims, not the claimed sensors or any

   particular configuration of the sensors. Ex. 10; Ex. 13 at 5–6.

          Therefore, the asserted claims fail step one of the Alice test.

          B.      Alice Step 2: The Asserted Claims Do Not Recite An Inventive Concept

                                               the patents’ file histories show that the remaining


                                                    -10-
Case 2:17-cv-00140-WCB-RSP Document 188 Filed 10/05/18 Page 14 of 18 PageID #: 8842



   elements of the asserted claims merely recite common components and do not contain an

   inventive concept. “[T]he elements of each claim both individually and as an ordered

   combination” should be considered to determine whether the additional elements “transform the

   nature of the claim into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (internal

   quotation marks omitted). A “claim that recites an abstract idea must include ‘additional

   features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the

   [abstract idea].’” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1297) (alteration in original). Those

   additional features, moreover, must be more than “‘well-understood, routine, conventional

   activit[ies]’ previously known to the industry.” Id. at 2359 (quoting Mayo, 132 S. Ct. at 1299)

   (alteration in original).

           Here, the asserted claims of the ’438 and ’978 Patents fail to claim anything more than an

   abstract mathematical algorithm with, at best, several additional generic components previously

   known in the industry. The only asserted independent system claim is Claim 1 of the ’438 Patent,

   which requires a housing, a printed circuit board (“PCB”), a six-axis motion sensor module

   comprising a rotation sensor and accelerometer, and a processing and transmitting module. Ex. 1

   at Claim 1. The remaining asserted independent claims are all method claims listing the steps of

   the algorithm and referring only to a 3D pointing device and a six-axis or nine-axis motion

   sensor module. Id., Claims 14, 19; Ex. 11, Claim 10.



                                                           . The PTO further noted that devices

   including these components were known in the prior art. Ex. 8 at 3–4; Ex. 12 at 4–5. The

   remaining limitations recite only algorithmic calculations and resulting data outputs. It is well

   established that “merely provid[ing] a generic environment in which to carry out the abstract




                                                   -11-
Case 2:17-cv-00140-WCB-RSP Document 188 Filed 10/05/18 Page 15 of 18 PageID #: 8843



   idea” is insufficient to confer patentability to those limitations. In re TLI Commc’ns LLC Patent

   Litig., 823 F.3d 607, 611–12 (Fed. Cir. 2016).

          The Supreme Court has made clear that the fact that claims may be directed to a specific

   application of an abstract idea does not by itself render them patentable. In Diamond v. Diehr,

   450 U.S. 175, 191–92 (1981), the Court explained that the prohibition against patenting an

   abstract idea such as a mathematical formula “cannot be circumvented by attempting to limit the

   use of the formula to a particular technological environment.” Although the claims in this case

   may not cover all uses of the recited algorithms, a modest reduction in the scope of the abstract

   idea does not render the claims patent eligible. Even with the 3D pointing device limitations, the

   asserted claims would still have sweeping preemptive effects. This is especially true under the

   Court’s construction of “3D pointing device,” which (over Defendants’ objections) has been

   given its plain and ordinary meaning. Dkt. No. 117 at 8.

          Therefore, the asserted claims also fail step two of the Alice test and are not directed to

   patentable subject matter.

          C.      The Dependent Claims Do Not Add Anything of Substance That Would
                  Affect the Patentability of the Claims

          Finally, the marginal differences in the dependent claims do not make them patentable.

   The dependent claims of the ’438 and ’978 Patents merely recite either additional algorithmic

   steps, slightly different hardware configurations, or different (but commonly known) ways to

   express the calculated results of the algorithms. Because these limitations are fundamentally

   directed to the same mathematical algorithms recited in the independent claims, the asserted

   claims as a whole remain directed to unpatentable subject matter.

          Specifically, Claims 3 and 5 of the ’438 Patent are directed to slight variations in the

   configuration of the foundational hardware used in the claimed algorithm. Claim 3 recites the



                                                    -12-
Case 2:17-cv-00140-WCB-RSP Document 188 Filed 10/05/18 Page 16 of 18 PageID #: 8844



   printed circuit board of the 3D pointing device being parallel to the housing. Claim 5 recites a

   generic unit that transmits the data collected from the sensors to an equally generic processor.

   Neither of these variations changes the fundamental nature of the asserted claims.

            Claims 4 and 15 of the ’438 Patent merely recite a minor variation in which the change in

   orientation of the 3D pointing device is expressed in yaw, pitch and roll angles, otherwise known

   as Euler angles. This is simply a slight difference in how the result of the algorithm is expressed.

   Like Claims 4 and 15 of the ’438 Patent, Claim 12 of the ’978 Patent merely recites commonly

   known methods in how the orientation of the 3D pointing device is expressed.

            Likewise, Claim 16 of the ’438 Patent recites that various results from the algorithm are

   expressed in a mathematical format known as a quaternion, which merely represents orientation.

   Ex. 3 at 45:21–46:11. Again, this is a very minor difference in how the algorithm is executed.

            Finally, Claim 17 of the ’438 Patent recites nothing more than the additional algorithmic

   step of setting the initial values to the algorithm. These marginal differences do not change the

   essential character of what the asserted claims are directed to under Alice Step 1, nor do they

   disclose an “inventive concept” under Alice Step 2.

            Accordingly, each of the asserted dependent claims are also unpatentable under 35 U.S.C.

   § 101.

   VI.      CONCLUSION

            CyWee’s own experts admit that the ’438 and ’978 Patents are drawn solely to an open-

   ended mathematical framework. This claimed algorithm can be implemented on any device with

   sensors. Such mathematical formulas are quintessentially unpatentable abstract ideas. Therefore,

   Samsung respectfully requests that the Court grant its motion for summary judgment and find the

   claims of the ’438 and ’978 Patents unpatentable under 35 U.S.C. § 101.




                                                   -13-
Case 2:17-cv-00140-WCB-RSP Document 188 Filed 10/05/18 Page 17 of 18 PageID #: 8845



   DATED: October 3, 2018                 Respectfully submitted,

                                          By: /s/ Christopher W. Kennerly
                                          Christopher W. Kennerly
                                          TX Bar No. 00795077
                                          chriskennerly@paulhastings.com
                                          PAUL HASTINGS LLP
                                          1117 S. California Ave.
                                          Palo Alto, California 94304
                                          Telephone: (650) 320-1800
                                          Facsimile: (650) 320-1900

                                          Elizabeth L. Brann (pro hac vice)
                                          CA Bar No. 222873
                                          elizabethbrann@paulhastings.com
                                          Bob Chen (pro hac vice)
                                          CA Bar No. 273098
                                          bobchen@paulhastings.com
                                          PAUL HASTINGS LLP
                                          4747 Executive Drive, 12th Floor
                                          San Diego, California 92121
                                          Telephone: (858) 458-3000
                                          Facsimile: (858) 458-3005

                                          Melissa R. Smith
                                          TX Bar No. 24001351
                                          melissa@gillamsmithlaw.com
                                          GILLAM & SMITH, LLP
                                          303 S. Washington Ave.
                                          Marshall, TX 75670
                                          Telephone: (903) 934-8450
                                          Facsimile: (903) 934-9257

                                          Attorneys for Defendants
                                          SAMSUNG ELECTRONICS CO., LTD AND
                                          SAMSUNG ELECTRONICS AMERICA,
                                          INC.




                                       -14-
Case 2:17-cv-00140-WCB-RSP Document 188 Filed 10/05/18 Page 18 of 18 PageID #: 8846



                                    CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was filed

   electronically in compliance with Local Rule CV-5 on October 3, 2018. As of this date, all

   counsel of record had consented to electronic service and are being served with a copy of this

   document through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A) and by email.

                                                         /s/ Christopher W. Kennerly
                                                         Christopher W. Kennerly



                        CERTIFICATE OF AUTHORIZATION TO SEAL

          I hereby certify that under Local Rule CV-5(a)(7), the foregoing document is filed under

   seal pursuant to the Court’s Protective Order entered in this matter.

                                                         /s/ Christopher W. Kennerly
                                                         Christopher W. Kennerly




                                                  -15-
